Appeal by the defendant, as limited by his motion, from a sentence of the County Court, Nassau County (Baker, J.), imposed June 25, 1990. By decision and order of this Court dated January 13, 1992, the appeal was dismissed (see, People v DeSimone, 179 AD2d 673). By order of the Court of Appeals dated October 27, 1992, the decision and order of this Court was reversed and the matter was remitted for further proceedings (see, People v DeSimone, 80 NY2d 273).
Ordered that the sentence is affirmed.
We have reviewed defendant’s claim that his sentence is excessive and find it to be without merit (see, People v Suitte, 90 AD2d 80; cf., People v Kazepis, 101 AD2d 816). Mangano, P. J., Harwood, Lawrence and Miller, JJ., concur.